Citation Nr: 0606263	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  03-19 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a claimed right 
knee and leg disorder.  

2.  Entitlement to service connection for a claimed left knee 
and leg disorder.  


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to December 
1970.  

This case was previously before the Board of Veterans' 
Appeals (Board) in May 2004 when it was remanded for further 
development.  

In December 2005, during the pendency of the appeal, the 
veteran's representative, the North Carolina Division of 
Veterans Affairs, withdrew its representation of the veteran.  

In the following month, the Board informed the veteran of his 
right to obtain a new representative, as well as the options 
available to him in making his choice.  The Board noted that 
it would defer its review for 30 days to give the veteran 
time to respond.  

However, the Board further noted that if the veteran did not 
respond within the allotted time, it would proceed to review 
the veteran's claim without representation.  

The veteran did not respond to the Board's January 2006 
letter; and therefore, the Board will proceed with the 
appeal.  


FINDINGS OF FACT

1.  The veteran currently is not shown to have a right knee 
and leg disorder that is due to any event or incident of his 
period of active service.  

2.  The veteran currently is not shown to have a left knee 
and leg disorder that is due to any event or incident of his 
period of active service.  


CONCLUSIONS OF LAW

1.  The veteran is not shown to have a right knee and leg 
disability due to disease or injury that was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107, 7104 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2005).  

2.  The veteran is not shown to have a left knee and leg 
disability due to disease or injury that was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107, 7104 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claims 
of entitlement to service connection for right knee and leg 
disability and left knee and leg disability.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  

In letters, dated in October 2001, April 2002, May 2004, and 
March 2005, the RO informed the veteran that in order to 
establish service connection for a particular disability, the 
evidence had to show the following:  1) that the veteran had 
had an injury in military service or that he had a disease 
that began in or was made worse by military service; or that 
there was an event in service which caused injury or disease; 
2) that the veteran had current physical or mental 
disability; and 3) that there was a relationship between the 
current disability and an injury, disease, or event in 
service.  

The RO notified the veteran and his representative of the 
following:  (1) the information and evidence not of record 
that was necessary to substantiate the veteran's claims; (2) 
the information and evidence that VA would seek to provide, 
such as records held by Federal agencies; (3) the information 
and evidence that the veteran needed to provide, such as 
employment records and records of his treatment by private 
health care providers; and (4) the need to furnish VA any 
other information or evidence in the veteran's possession 
that pertained to his claims.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

However, the RO stated that it was ultimately the veteran's 
responsibility to make sure that it received all of the 
evidence necessary to support his claim.  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
They also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  

Moreover, the Statement of the Case (SOC) issued in May 2003; 
the Supplemental Statements of the Case (SSOC's), issued in 
January, May, and September 2005; and the Board's remand, 
notified the veteran and his representative of the evidence 
needed to establish the benefits sought.  Indeed, the SOC set 
forth the relevant text of 38 C.F.R. § 3.159.  

The SOC's and SSOC also notified the veteran and his 
representative of the evidence which had been obtained in 
support of the veteran's appeal.  

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of evidence 
necessary to support his claims.  It appears that all 
relevant evidence identified by the veteran has been obtained 
and associated with the claims folder.  

In this regard, the veteran has not identified any further 
outstanding evidence (that has not been sought by VA), which 
could be used to support any of his claims.  

Given the efforts by the RO to develop the record, there is 
no reasonable possibility that further development would lead 
to any additional relevant evidence with respect any issue on 
appeal.  

As such, there is no prejudice to the veteran due to a 
failure to assist him with the claims of service connection 
for right knee and leg disability and left knee and leg 
disability.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005) (discussing prejudicial error).  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the development 
of that issue.  See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands that would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant are to be avoided).  Accordingly, the Board 
will proceed to the merits of the appeal.  


II.  Facts and Analysis

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the disease identity is established, there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

Service connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

Service connection may also be granted when the evidence 
shows that a particular disability is proximately due to or 
chronically worsened by disability for which service 
connection has already been established.  38 C.F.R. § 
3.310(a); see, e.g., Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  

The report of the veteran's June 1968 service entrance 
examination is negative for any complaints or clinical 
findings of disorder of either leg or knee.  

The service medical records are also completely negative for 
any complaints or clinical findings of left knee disability.  

In September 1970, the veteran was treated for a one-day 
history of an acute onset of right knee weakness and numbness 
while ascending a flight of stairs.  Although it was noted 
that he had experienced a similar episode two months earlier, 
no pathology was identified, and the diagnosis was conversion 
reaction.  

Thereafter, there were no recorded complaints or clinical 
findings in service of right knee disability of any kind.  

Indeed, there were no further complaints of leg weakness 
until March 1994, when the veteran submitted a claim (VA Form 
21-526) of service connection for weakness of the legs.  
However, the veteran failed to prosecute that claim.  

The private treatment records dated in April 2000 show that 
the veteran sustained trauma to his cervical spine, shoulder 
and low back, when he was involved in a motor vehicle 
accident.  Although he was found to have crepitus in his 
knees, there was no diagnosis of knee disability.  

Since April 2000, VA treatment records show that the veteran 
has been treated for complaints of pain, weakness and 
instability in his knees.  Despite those complaints, chronic 
disability has not been identified in either knee or leg.  

In fact, during a VA orthopedic examination in May 2004, 
there was no evidence of pathology, either clinically or 
radiographically, in either knee or ankle.  In this regard, 
the examiner stated that was no evidence in the military or 
medical records to support the veteran's musculoskeletal 
complaints.  

The only evidence to the contrary comes from the veteran and 
from lay persons who submitted statements on his behalf.  As 
lay persons, however, they are only qualified to report on 
matters which are capable of lay observation.  They are not 
qualified to render opinions which require medical expertise, 
such as the diagnosis or cause of a particular disability.  
38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

Therefore, these opinions, without more, cannot be considered 
competent evidence for establish service connection for 
either knee or leg.  Absent such evidence, service connection 
is not warranted.  

In arriving at this decision, the Board has considered the 
veteran's contentions that his left knee disability is 
proximately due to or chronically worsened by his right knee 
disability; however, absent identifiable disability in either 
knee, the question of secondary service connection is 
effectively moot.  


ORDER

Service connection for a claimed right knee and leg disorder 
is denied.  

Service connection for a claimed left knee and leg disorder 
is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


